Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Final Rejection filed 02/09/2022.  Claims 1-20 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest an apparatus comprising: a display; and a hardware processor communicatively coupled to the display, the hardware processor configured to: display, in a first region of the display, a virtual shopping cart; display, in a second region of the display, a virtual layout configured to emulate a physical layout of a physical store, the virtual layout comprising: a first virtual rack associated with a first virtual item, the first virtual item comprising a graphical representation of a first physical item; and a second virtual rack associated with a second virtual item, the second virtual item comprising a graphical representation of a second physical item; receive information indicating that an algorithm determined that the first physical item was selected by a person during a shopping session in the physical store, wherein the algorithm determined that the first physical item was selected by the person based on a set of inputs received from sensors located within the physical store; in response to receiving the information indicating that the algorithm determined that the first item was selected: display, in a third region of the display, the first virtual item; display, in a fourth region of the display, a first rack video captured during the shopping session of the person in the physical store, the first rack video captured by a first rack camera of a set of rack cameras located in the physical store, the first rack camera directed at a first physical rack of a set of physical racks located in the physical store, the first physical rack comprising the first physical item; in response to displaying the first rack video, receive information identifying the second virtual rack, wherein the first rack video does not depict that the person selected the first physical item; and in response to receiving the information identifying the second virtual rack: display, in the third region of the display the second virtual item;69393255ATTORNEY DOCKET NO.:PATENT APPLICATION 090278.0249USSN 17/105,0913 of 18display, in the fourth region of the display, a second rack video captured during the shopping session of the person in the physical store, the second rack video captured by a second rack camera of the set of rack cameras located in the physical store, the second rack camera directed at a second physical rack of the set of physical racks, the second physical rack comprising the second physical item; in response to displaying the second rack video, receive information identifying the second virtual item, wherein the second rack video depicts that the person selected the second physical item while interacting with the second physical rack; and in response to receiving the information identifying the second virtual item, store the second virtual item in the virtual shopping cart, as recited in the claims.
The closest prior art, Guan et al. (US 11,087,271), discloses a video review process for an automated shopping system.  However, Guan et al. does not disclose displaying the virtual layout and four regions as claimed.  Guan et al. either singularly or in combination fails to anticipate or render the above limitations obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425